—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered December 11, 1996, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent prison terms of 12 years and 10 years, unanimously affirmed.
Testimony by a police officer about a conversation two years before the instant robbery in which defendant stated that he was a friend of an individual, later identified as one of the perpetrators of the instant robbery, was properly admitted to establish defendant’s identity since acquaintances are more likely than strangers to commit robbery together (see, People v Laster, 241 AD2d 306, lv denied 90 NY2d 941; People v Hurd, 160 AD2d 199, lv denied 76 NY2d 789). The probative value of this testimony outweighed any speculative prejudicial effect, particularly since nothing in the officer’s account of the prior conversation implied that defendant had a criminal background. Concur — Rosenberger, J. P., Wallach, Tom and Saxe, JJ.